205 F.2d 152
53-2 USTC  P 9459
HUT NECKWEAR COMPANY, Petitioner,v.COMMISSIONER of INTERNAL REVENUE, Respondent.
No. 224, Docket 22366.
United States Court of Appeals Second Circuit.
Argued May 14, 1953.Decided June 23, 1953.

H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Harry Baum, Sp. Assts. to Atty. Gen., for respondent.
Charles Gadd, New York City, Milton Gould, New York City, of counsel, for petitioner.
Before CHASE, CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
The decision of the Tax Court is affirmed on the findings below and on the authority of Whitney Chain & Mfg. Co. v. Commissioner of Internal Revenue, 2 Cir., 149 F.2d 936.